DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2019 and 1/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7, 9, 12, and 15 are objected to because of the following informalities:
In claim 7, lines 6, 9, and 12 recite “to the sensing zone” should be –of the sensing zone--.
In claim 9, line 1, “the fluid propulsion means” should be –the at least one fluid propulsion means--.
In claim 12, lines 7, 10, and 13 recite “the inlet to the sensing zone” should be –the at least one inlet of the sensing zone--.
In claim 12, line 16, “sensing zone;” should be –sensing zone; and --.
In claim 15, line 15, “inlet to a sensing zone of the calibration unit;” should be –inlet of a sensing zone of the calibration unit; and--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Fluid propulsion means – examples are on page 10 of specification (pumps, compression zone mechanism (ex. pipettes), plunger)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fluid” in lines 7, 10, and 13. It is not clear which fluid is being referred to as there are three types of fluid.
Claim 1 recites the limitation "the sensor output readings" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 inherit the deficiencies of claim 1 and are likewise rejected.

Claim 2 recites the limitation "the flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “an inlet” in lines 6, 9, and 12. It is not clear if these are new instances or refer to the “at least one inlet” mentioned in line 3 of the claim.
Claim 7 recites the limitation “a fiber optic sensor” in line 19. It is not clear if this is a new instance or refers to the “sensor” mentioned in line 18 of the claim.
Claims 8-11 inherit the deficiencies of claim 7 and are likewise rejected.
Claim 8 recites the limitation “the sensor” in line 2. It is not clear if this references “a sensor” at line 18 of claim 7 or “a fiber optic sensor” in line 19 of claim 7.
Claim 9 recites the limitation “the fluid propulsion means”. It is not clear which fluid propulsion means is being referred to as there can be more than one.

Claim 12 recites the limitation “the inlet” in lines 7, 10, and 13. It is not clear which inlet is being referred to as there can be more than one. 
Clams 13-14 inherit the deficiencies of claim 12 and are likewise rejected.

Claim 15 recites the limitation “the preparation” in line 1 and “the contents” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a calibration unit” in lines 13-14. It is not clear if this is a new instance or refers to the same calibration unit mentioned in line 1.
Claim 15 recites the limitation “the calibration chambers” in line 14. It is not clear if this refers to all the calibration chambers or the “one or more further calibration chambers” mentioned in line 12.
Claim 15 recites the limitation “a sterile calibration unit” in line 16. It is not clear if this is a new instance or refers to the “calibration unit” of lines 1 and 16.
Claim 15 recites the limitation “at least two sterile calibration fluids”. It is not clear if this is new instance or refers to “the first calibration fluid” and “at least one further sterile calibration fluid” mentioned in the claim.
Claims 16-20 inherit the deficiencies of claim 15 and are likewise rejected.

Claim 16 recites the limitation “the calibration chamber” in lines 1-2. It is not clear which calibration chamber is being referred to.
Claim 16 recites the limitation “the fluid” in line 2. It is not clear which fluid is being referred to.
Claim 19 recites the limitation “the calibration fluid” in line 1. It is not clear which calibration fluid is being referenced.
Claim 19 recites the limitation "the remaining fluid" in line 2 and “the analyte concentration of the remaining fluid” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 12, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 10, 12, 14, 16, 17, and 19-22 of U.S. Patent No. 10,433,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,433,778 claim a species that anticipates the current genus claims.
Claim 1 is disclosed in claims 1, 3 and 4 of U.S. Patent No. 10,433,778.
Claim 7 is disclosed in claims 7 and 10 of U.S. Patent No. 10,433,778.
Claim 12 is disclosed in claims 12 and 14 of U.S. Patent No. 10,433,778.
Claims 15-20 are disclosed in claims 16, 17, and 19-22 of U.S. Patent No. 10,433,778.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0018426 (Markle et al., hereinafter Markle ‘26) as evidenced by US 2008/0188722 (Markle et al., hereinafter Markle '22).
In regards to claim 1, Markle ’26 discloses the following process for calibrating a glucose sensor ([0082]) in a sterile environment ([0091]), the glucose/analyte sensor comprising a sensing probe (602) for detecting glucose/analyte, the process comprising:
providing a calibration unit (FIG. 7) comprising (a) at least a first, a second, and  a third sterile calibration fluid ([0082] [0088]: "calibration solution", "second calibration solution"; it is implicit that the calibration solutions are sterile because the sensor is an intravascular sensor which would require the sensor to be sterile when used, see [0043]), each calibration fluid having a different concentration of glucose/analyte ([0082], [0088]), (b) a sensing zone (calibration chamber 604), a sensing region of the probe of the glucose/analyte sensor being located within the sensing zone (distal tip of 602 is located in 604), and (c) a waste chamber (618) for collecting used calibration fluid;
	providing the first calibration fluid to the sensing zone such that the fluid is in contact with the sensing region, and determining the sensor output ([0082], [0088] "a first calibration measurement can be taken");
flushing the first calibration fluid to the waste chamber (([0082], [0088]"to flush the first solution to ensure that substantially all of the first calibration fluid is flushed into the bag 618");
providing the second calibration fluid to the sensing zone such that the fluid is in contact with the sensing region, and determining the sensor output (([0082], [0088]: "a second calibration measurement can be taken");
flushing the second calibration fluid to the waste chamber (([0082], [0088]" "if additional calibration measurements are desired, for example a third calibration measurement, the steps of draining and/or flushing the previous calibration solution with the next calibration solution…");
providing the third calibration fluid to the sensing zone such that the fluid is in contact with the sensing region, and determining the sensor output (([0082], [0088]: "if additional calibration measurements are desired, for example a third calibration measurement, the steps of draining and/or flushing the previous calibration solution with the next calibration solution…");
using the sensor output readings to calibrate the sensor ([0016], last line); 
wherein said sensor is an invasive fiber optic sensor containing a fluorescent indicator system, the sensor probe being adapted to detect glucose/analyte in vivo (with respect to the details of the sensor, Markle ‘26 refers in [0043] to sensors disclosed in Markle '22; see [0019] of Markle '22 which shows the fiber optic glucose sensor containing a fluorescent glucose indicator system).
In regards to claim 2, Markle ‘26 discloses the limitations of claim 1. In addition, Markle ’22 states in paragraph 16 that the second calibration fluid is provided and that the flow of the second calibration fluid flushes first calibration fluid into a waste chamber., 
In regards to claim 4, Markle ‘26 discloses the limitations of claim 1. In addition, Markle ’26 states in paragraph 82 and shows in figure 8 the step of placing the sensing region of the probe in a sample and the glucose/analyte content is determined (calibration fluid/sample is flushed into sensing zone containing the sensing region off the probe (glucose sensor) and measurements taken).   
In regards to claim 5, Markle ’26 discloses the limitations of claim 1. In addition, Markle discloses in paragraph 47 different calibration solutions each having different concentrations of glucose in solution, which makes the fluid include water or an aqueous solution mixed together with the analyte.

In regards to claims 7 and 12, Markle ’26 discloses a glucose sensor kit (FIG. 7) comprising a sensing probe (602) for detecting glucose (the analyte) and a calibration unit, and the calibration unit comprises:
-    a sensing zone (calibration chamber 604) having at least one inlet (712) and at least one outlet (616), a sensing region of the sensing probe being located in the sensing zone (distal end of 602 is in 604) (sensing zone houses sensing region);
-    a first calibration chamber containing a first sterile calibration fluid ([0016] first and second calibration solutions are provided in separate syringes), the first calibration chamber being connected to, or adapted for connection to, an inlet to the sensing zone (port 718);
-    a second calibration chamber containing a second sterile calibration fluid ([0016]) having a glucose concentration different from that of the first calibration fluid ([0082]), the second calibration chamber being connected to, or adapted for connection to, an inlet to the sensing zone (718);
-    at least one fluid propulsion means for propelling calibration fluid from the calibration chambers to the sensing zone (the syringes comprise a plunger);
-    a waste chamber (618) arranged to collect used calibration fluid which is flushed out of the sensing zone; the glucose sensor kit/calibration unit of the glucose sensor kit being arranged to carry out calibration of the sensor under sterile conditions ([0091]), and wherein the sensing probe is part of an invasive fiber optic glucose sensor containing a fluorescent glucose indicator system, and the sensor probe is adapted to detect glucose in vivo (Markle ‘26 refers in [0043] to sensors disclosed in Markle '22; see [0019] of Markle '22).
Markle also discloses the use of a third calibration fluid that uses the same calibration procedures. The use of the third fluid would require the presence of a third calibration chamber containing the third fluid and would be adapted to connect to an inlet to the sensing device.

In regards to claims 8 and 13, Markle ‘26 discloses the limitations of claims 7 and 12. In addition, Markle shows in paragraph 79 that a controller (704) is arranged to calibrate the sensor using sensor output readings from the calibration fluids.
In regards to claim 9, Markle ‘26 discloses the limitations of claim 7. In addition, Markle shows in paragraphs 81-82 that the fluid propulsion means are arranged to propel calibration fluid into the sensing zone and simultaneously to flush fluid present in the sensing zone into the waste chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018426 (Markle et al.) as evidenced by US 2008/0188722 (Markle et al.) as applied to claims 1, 9, and 12 above, and further in view of US 2012/0096918 (Crane et al., hereinafter Crane).
In regards to claims 3, 11, and 14, Markle ‘26 discloses the limitations of claims 1, 7, and 12. Markle ’26 as shown in the rejections above also state that the calibration fluids have non-zero analyte contents.  Markle ‘26 does not state the presence of a preliminary calibration fluid with has zero analyte content and does not state determining sensor output while the preliminary calibration fluid is the sensing zone before performing a first calibration. Crane shows in paragraphs 39-46 using zero glucose (analyte) concentration calibration fluid to have a zero calibration point made to insure correct measurements. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a preliminary calibration fluid with zero analyte content as taught by Crane in the method and device of Markle ’26 on the calibration unit before the first calibration in order to insure correct and precise equipment measurements.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018426 (Markle et al.) as evidenced by US 2008/0188722 (Markle et al.), as applied to claims 1 and 7 above and further in view of “Sterilization Methods Stand the Test of Time” by (Hemmerich et al., hereinafter Hemmerich).
In regards to claims 6 and 10, Markle ‘26 discloses the limitations of claims 1, 7, and 12. Markle’26 does imply, as noted in the rejections above, that the fluid is sterile but does not specify how the sterilization is done. In a related area, Hemmerich discloses the various sterilization methods commonly used in the medical device industry. Hemmerich discloses the use of gamma radiation (Gamma Sterilization section) and heat sterilization (Steam Sterilization and Dry-Heat Sterilization sections). Thus it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to use heat or gamma radiation to sterilize the calibration fluid because these are two of several known options of sterilizing devices that would obtain the same result of inactivating bacteria, viruses, and other microbes in equipment.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018426 (Markle et al.) in view of US 2012/0096918 (Crane et al.).
In regards to claim 15, Markle ’26 discloses a process for the preparation of a calibration unit for calibrating a glucose (analyte) sensor, comprising the steps:
providing at least a portion of the first calibration fluid to a first calibration chamber ([0082]; the calibration solution is provided in a syringe, see [0016]), whilst maintaining sterility of the fluid (implicit);
providing at least one further sterile calibration fluid, each further fluid having a glucose concentration different from one another and from the first calibration fluid, the further calibration fluid(s) being provided in one or more further calibration chambers ([0082]);
	connecting the first and one or more further calibration chambers to a calibration unit (604 in FIG. 7) such that the calibration chambers are connected to, or adapted for connection to, an inlet (718) to a sensing zone of the calibration unit;
sterilizing the calibration unit using a surface sterilant ([0091]: ethylene oxide), said sterilizing step being carried out before step (vi), to provide a sterile calibration unit containing at least two sterile calibration fluids.
It is implicit that the first and second calibration solution provided in syringes ([0081]) are sterilized as the method is performed in a sterile environment.
However, Markle ’26 does not show the steps of 
providing an analyte in solid form in a first mixing chamber and water or an aqueous solution in a second mixing chamber;
sterilizing the first and second mixing chambers by use of heat or irradiation; and
mixing the contents of the first and second chambers to provide a first, sterile analyte-containing fluid. 
The problem that glucose has a tendency to degrade when sterilized in an aqueous solution was well known in the field of glucose sensors and their calibration (Crane: [0006]; see also the present application, page 2, lines 14-24). Crane teaches that the well-known solution to overcome this problem is to provide the glucose in solid form separately provide water or a solution such as saline. It is implicit that these two components have been sterilized (see also the present application, page 2, lines 20, 21); a standard procedure to sterilize liquid and solid substances is to irradiate them by X-ray or gamma radiation. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform steps (i), (ii), and (iii) in the method of Markle ‘26, because the steps are straightforward and well-known solutions to the present problem of glucose degradations during sensor calibrations as shown by Crane.  
In regards to claim 16, Markle ‘26 and Crane disclose the limitations of claim 15. While Markle ‘26 and Crane do not explicitly state sealing the calibration chamber, the methods disclosed by Markle ‘26 disclose carrying out the method in sterile conditions (paragraph 71) Paragraph 74 shows the presence of seals around the sensor, which would require sealing the calibration chamber.  
In regards to claim 17, Markle ’26 and Crane disclose the limitations of claim 15. In addition, Crane shows in paragraphs 39-46 using zero glucose concentration calibration fluid to have a zero calibration point made to insure correct measurements. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a calibration fluid with zero glucose content as taught by Crane on the calibration unit of Markle’ 26 before the first calibration in order to insure correct and precise equipment measurements.
In regards to claim 18, Markle ’26 and Crane disclose the limitations of claim 15. In addition, Crane shows in paragraphs 55-57 that the first or second mixing chamber can become the first calibration chamber.
In regards to claim 20, Markle ’26 and Crane disclose the limitations of claim 15. Markle ’26 further shows the step of providing a sensor probe for detecting glucose, wherein a sensing region of the sensor probe is housed within the sensing zone of the calibration unit (paragraph 82 shows the calibration of the glucose sensor that has a sensing zone (calibration chamber 604) with a sensing region of the sensing probe being housed in the sensing zone (distal end of 602 is in 604) in the calibration unit, which requires the providing step shows).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over US 2009/0018426 (Markle et al., hereinafter Markle ‘26) in view of US 2012/0096918 (Crane et al., hereinafter Crane) as applied to claim 16 above, and further in view of US 2011/0154880 (Petisce et al., hereinafter Petisce).
In regards to claim 19, Markle ’26 and Crane disclose the limitations of claim 15. However, they do not teach leaving the remaining fluid in the first or second mixing chamber and determining the glucose (analyte) concentration of the remaining fluid. Petisce discloses a calibrant infusion fluid source preparation. Of note are paragraphs 64-80. Paragraph 80 shows a triplicate process of calibration. The process would require leaving some of the first calibration fluid in the mixing chamber and then taking two more glucose concentration samples of the remaining fluid. A triplicate process would further determine the concentration of each calibration sample, which would meet the limitations of the claim. A triplicate process insures accuracy and checks for consistency in the process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a triplicate calibration process as taught by Petisce in the method of Markle '26 and Crane in order to insure accuracy and consistency in the calibration process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791